ORDER
On October 20,1997, we issued an order in this cause granting extensions of time for filing motions under Florida Rule of Criminal Procedure 3.851 for the defendants listed in that order. In re Rule of Crim. P. 3.851, 700 So.2d 682 (Fla.1997). In the order, we tolled the time periods for the filing of those motions until January 15, 1998, stating that we would consider those motions after the filing of the inventories and schedules required in In re Amendment to Fla. R.Crim. P. Capital Postconviction Public Records Production—R. 3.852, 700 So.2d 680 (Fla.1997). Since we issued the order, we have received additional motions from defendants not listed in that order who have also requested that the time limits set forth in rule 3.851 be tolled.
On today’s date, we issued an opinion tolling the time until June 1, 1998, for certain cases in ease number 92,026, and ordered that new inventories be filed in accordance with that opinion by March 1, 1998. Consequently, we find it necessary to also toll the time until June 1, 1998, for those defendants listed in the original order in this case as well as for those defendants for whom new motions have been filed. The defendants for whom the time limits are being tolled are set forth in the appendix attached to this order.
It is so ordered.
KOGAN, C.J., OVERTON, SHAW, HARDING and ANSTEAD, JJ., and GRIMES, Senior Justice, concur.
WELLS, J., dissents.
APPENDIX
[[Image here]]